Citation Nr: 1313978	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's service-connected left shoulder disability.  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2012, the Board remanded this case for further development.
 
The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

At the outset, the Board recognizes that the appellant's claim has been pending since 2007 and that there has been a previous remand for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In March 2012, the Board remanded this matter to secure the Veteran's outstanding VA treatment records and obtain a contemporaneous VA examination.  All VA treatment records have been obtained and associated with the Veteran's claims file and the Veteran was afforded a VA examination in March 2012.  

The Board's March 2012 remand directed the RO to secure a "VA orthopedic examination [] to assess the current severity of his left shoulder disability [to] include range of motion studies of the left shoulder, with notation of any further limitations due to pain and/or on use, and (in light of reports of ulnar neuropathy) whether there are any related neurological manifestations (if so, their nature, severity, and frequency should be described in detail).  All functional limitations must be identified, including from the effects of prescribed narcotic medication.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination on movement of the left shoulder.  The examiner should discuss the effect the left shoulder disability has on the Veteran's daily activities.  The examiner must explain the rationale for all opinions."  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

A close review of the record found that the examination report does not comply with the Board's remand instructions, and is therefore inadequate for rating purposes.  In particular, it does not include any discussion of the extent of the Veteran's functional impairment or the effect of his left shoulder disability on his daily activities (i.e., what he is, or is not, capable of).  In addition, it does not indicate whether the ulnar nerve entrapment at the elbow noted is related to the service-connected left shoulder disability.  Accordingly, another examination to assess the shoulder disability is necessary.

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in light of his allegations, the possibility of referral for extraschedular must be considered and addressed on remand.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record updated  complete clinical records of all VA evaluations and treatment the Veteran has received for his left shoulder disability.

2.  The RO should then arrange for the Veteran to be examined by an orthopedist to assess the current nature and severity of his service connected left shoulder disability (to include whether it has neurological manifestations).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a)  Describe all findings in detail, to include ranges of motion (with notation of any further limitations due to such factors as pain, use, weakness, etc.).

(b)  Specify whether or not there are any related neurological symptoms, and if so describe them in detail.  In particular, indicate whether or not the left ulnar neuropathy which was noted is a neurological manifestation of, or was caused or aggravated by, the left shoulder disability.   (If so, describe associated impairment in detail.)

If any ulnar nerve neuropathy is determined to be unrelated to the left shoulder disability, please identify any symptoms and/or impairment noted that are attributable solely to the ulnar nerve entrapment.  

(c)  Describe all functional limitations from the left shoulder disability in detail (to include any resulting from the use of prescribed narcotic medication to relieve pain).  The examiner should also discuss the effect the left shoulder disability would be expected to have on occupational functioning, as well as on daily activities (providing examples of activities that would be precluded by the shoulder disability).  

The examiner must explain the rationale for all opinions. 

2.  The RO should then review the record and readjudicate the claim (to include consideration of whether "staged" ratings are warranted, whether a separate rating for neurological manifestations is warranted,  and whether referral for extraschedular consideration is indicated.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

